TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00082-CR



                             Matthew Wayne Manning, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
          NO. 44475, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Matthew Wayne Manning pled guilty to third-degree organized retail theft

between $1,500 and $20,000, and the jury sentenced him to fifteen years’ imprisonment. See Tex.

Penal Code § 31.16(b), (c)(4). Appellant’s appointed attorney has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit.

               Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738, 743-44

(1967), by presenting a professional evaluation of the record and demonstrating that there are no

arguable grounds to be advanced. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at

743-44; Kelly v. State, 436 S.W.3d 313, 318-19 (Tex. Crim. App. 2014). Appellant’s attorney has

represented to the Court that he provided copies of the motion and brief to appellant; advised

appellant of his right to examine the appellate record, file a pro se brief, and pursue discretionary

review following the resolution of the appeal in this Court; and provided appellant with a
form motion for pro se access to the appellate record and the Court’s mailing address. See Kelly,
436 S.W.3d at 319-21. No pro se brief has been filed.

               We have independently reviewed the record, including the evidence presented to the

jury and the procedures that were observed, and have found nothing that might arguably support the

appeal. See Anders, 386 U.S. at 744; Garner v. State, 300 S.W.3d 763, 766-67 (Tex. Crim. App.

2009. We agree with counsel that the appeal is frivolous and without merit. We grant counsel’s

motion to withdraw and affirm the judgment of conviction.1



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: July 28, 2016

Do Not Publish




       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the court of criminal appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in the Texas Court of Criminal Appeals). Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the date
this Court overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must
be filed with this Court, after which it will be forwarded to the court of criminal appeals along
with the rest of the filings in the cause. See id. R. 68.3, 68.7. Any petition for discretionary review
should comply with rules 68.4 and 68.5 of the rules of appellate procedure. See id. R. 68.4, 68.5.

                                                  2